Stapleton, J.:
The order from which the appeal is taken, made upon plaintiff’s motion, vacates and sets aside a judgment entered in his favor upon his acceptance of an offer by the defendant to allow the plaintiff to take judgment against it.
The judgment was entered on the 6th day of. February, 1912, and plaintiff collected upon it on the 26th day of February, 1912. This motion was noticed on the 6th day of May, 1913.
The only ground advanced by the plaintiff in support of the motion is that there was an oral understanding between the attorney for the plaintiff and the deputy and acting comptroller of the city of New York that the judgment was not to determine the litigation between the parties. The assertion of this understanding is sharply disputed, and, in any event, if the *221understanding existed it was merged in the j udgment. (Davies v. Mayor, etc., 93 N. Y. 250, 255.)
The plaintiff commenced an action on the 24th day of April, 1911. He was an architectural draftsman employed by the board of education of the city of New York. From the 8th day of April, 1908, to the 25th day of April, 1911, he was paid a salary of twenty-five dollars weekly, pursuant to a fixation thereof by the board of 'education. The board of aldermen, then the properly authorized body, had, in 1903, made a fixation of thirty-five dollars weekly, which remained unchanged until the 23d day of September, 1910, when the board of aider-men, on the recommendation of the board of estimate and apportionment, with the approval of the mayor, fixed the salaries in accordance with the existing current payrolls. The city construed this fixation to be twenty-five dollars weekly. The plaintiff’s claim was for the additional ten dollars weekly from March, 1908, to the 25th day of April, 1911. The sum for which the judgment was entered included only the arrears which accrued down to September, 1910. The court, at the suit of those who did not compromise, disagreed with the defendant’s construction of the resolution of the 23d day of September, 1910, and the plaintiff seeks to secure, by vacating the judgment, the benefit of that adjudication.
There is no assertion of mutual mistake or of fraud. We are unable to perceive any reason for vacating or setting aside a judgment upon such a state of facts. Judgments, whether resulting from decision, verdict or agreement, are solemn instruments, and should not be subject to interference suggested by caprice, interest or afterthought. They should stand irrevocable unless, in furtherance of justice, they should be vacated upon grounds which have been established as authorizing’ the exercise of the extraordinary power of the court. (Ward v. Town of Southfield, 102 N. Y. 287, 292; Davies v. Mayor, etc., 93 id. 250, 253; Stilwell v. Carpenter, 59 id. 414, 423.)
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with costs.
Jenks, P. J., Rich and Putnam, JJ., concurred; Carr, J., concurred, but reserved any opinion as to whether the judg*222ment sought to be vacated would be a bar to another action for arrears of salary which accumulated after the entry of the judgment. (Perry v. Dickerson, 85 N. Y. 345.)
Order reversed, with ten dollars costs and disbursements, and motion denied, with costs.